John Giffard plaint. agt Hudson Leverett Deft in an action of the case for the not returning or paying the sd Giffard or his Assigne Abraham Briggs the mony taken up by the sd Leverett of mr Timothy Mather being Sixteen pounds cash & mony taken up of mr Ezekiel Fogg being Forty Four pounds or thereabouts, the woh sd Summes the sd Leverett gave his bill or writing under his hand to make return thereof to the sd Giffard, with due damages according to attachmt datd 12 : 8. 1676. The Deft objecting agt the process for that there were two actions contained in the attachmt the Deft declared hee held to the first, the complaint for Sixteen pounds; after which . . . the Jury . . . found for the Defendt costs of Court.